     Case 2:19-cr-00022-JTN ECF No. 7 filed 10/16/19 PageID.10 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION
                                    ---------

UNITED STATES OF AMERICA,

                      Plaintiff,                    No. 2:19-cr-22

v.                                                  Hon. Janet T. Neff
                                                    U.S. District Judge
MATTHEW ANTHONY NICELY,

                  Defendant.
___________________________________/

                   GOVERNMENT’S MOTION FOR DETENTION

                                          SECTION I

       The United States Attorney moves for pretrial detention of the defendant on

the basis that this case involves (choose at least one of the following):

                  [BASIS FOR DETENTION HEARING - ' 3142(f)(1)]

      1.       a crime of violence.

      2.       an offense for which the maximum sentence is life imprisonment or
death.

 X 3.        an offense for which a maximum term of imprisonment of ten years or
more is prescribed in the Controlled Substances Act (21 U.S.C. ' 801, et seq.). 1

     4.      any felony that was committed after the defendant had been convicted
of two or more prior federal offenses described in paragraphs 1-3 above or
comparable state or local offenses.

                  [BASIS FOR DETENTION HEARING - ' 3142(f)(2)]


       1
           Insert as applicable: (a) Controlled Substances Act (21 U.S.C. ' 801, et seq.); (b)
Controlled Substances Import and Export Act (21 U.S.C. ' 951, et seq.) or (c) Maritime Drug
Law Enforcement Act (46 U.S.C. § 70501, et seq.).
      Case 2:19-cr-00022-JTN ECF No. 7 filed 10/16/19 PageID.11 Page 2 of 4




      5.         a serious risk that the defendant will flee.


    6.        a serious risk that the defendant will (obstruct or attempt to obstruct
justice) (threaten, injure, or intimidate, a prospective witness or juror or attempt to
do so).

                              [Optional Additional Paragraphs]

           [REBUTTABLE PRESUMPTION OR DANGEROUSNESS - ' 3142(e)]

      7.       In support of his motion, the United States Attorney further states
       that the offense with which the defendant is charged is an offense described
       in paragraphs 1-4 above; the defendant has previously been convicted of a
       (federal offense) (state or local offense that would have been a federal offense
       if a circumstance giving rise to federal jurisdiction had existed) described in
       paragraphs 1-4 above, which was committed while the defendant was on
       release pending trial for a federal, state or local offense; and a period of not
       more than five years has elapsed since the (date of conviction) (release of the
       defendant from imprisonment) for the offense of which the defendant was
       previously convicted.

   [REBUTTABLE PRESUMPTION OF DANGEROUSNESS/FLIGHT RISK - '
3142(e)]

  X        8.     In support of his motion, the United States Attorney further states
           that there is probable cause to believe that the defendant has committed the
           offense with which he is charged and that it is an offense (choose at least one
           of the following):

                    X   A.     for which a maximum term of imprisonment of ten years
                        or more is prescribed in Controlled Substances Act (21 U.S.C. '
                        801, et seq.). 2

                        B.     under 18 U.S.C. ' 924(c), 956(a), or 2332b involving the
                        use or carrying of a firearm.



           2
            Insert as applicable: (a) Controlled Substances Act (21 U.S.C. ' 801, et seq.); (b)
Controlled Substances Import and Export Act (21 U.S.C. ' 951, et seq.); (c) Maritime Drug Law
Enforcement Act (46 U.S.C. 70501, et seq.) or (d) an offense under section 924(c), 956(a), or
2332b of title 18 of the United States Code.
     Case 2:19-cr-00022-JTN ECF No. 7 filed 10/16/19 PageID.12 Page 3 of 4



                  C.     an offense involving a minor victim under section 1201,
                   1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1),
                   2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3),
                   2252A(a)(4), 2260, 2421, 2422, 2423, or 2425 of title 18.

                           [CONTINUANCE - ' 3142(f)(2)]

 X    9.    The United States Attorney moves for a continuance of 3 days to hold a
      detention hearing. (Specify good cause for request in excess of 3 days).


     10.    The United States Attorney moves for a medical examination of
      defendant during the continuance to determine whether defendant is a
      narcotics addict.

                                     SECTION II

              [TEMPORARY DETENTION PURSUANT TO ' 3142(d)]

      The United States Attorney moves for temporary detention of the defendant

for ten (10) days to permit revocation of conditional release, deportation, or

exclusion, because the defendant may flee or pose a danger to another person or the

community, and because defendant:

     1.      is, and was at the time the offense was committed, on

                  A.       release pending trial for a felony, or

                  B.     release pending appeal, or imposition, execution, or
                   completion of sentence, or

                  C.       probation or parole, or

     2.      is an alien not admitted to the United States for permanent residence.
    Case 2:19-cr-00022-JTN ECF No. 7 filed 10/16/19 PageID.13 Page 4 of 4



                                   Respectfully submitted,

                                   ANDREW BYERLY BIRGE
                                   United States Attorney


Dated: October 16, 2019            /s/ Paul D. Lochner
                                   PAUL D. LOCHNER
                                   Assistant United States Attorney
